Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 1 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 2 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 3 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 4 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 5 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 6 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 7 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 8 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 9 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 10 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 11 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 12 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 13 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 14 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 15 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 16 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 17 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 18 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 19 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 20 of 21
Case 20-61930-pmb   Doc 54-1 Filed 03/10/21 Entered 03/10/21 17:09:10   Desc
                           Exhibit Page 21 of 21
